Exhibit 10.4
FIRST AMENDMENT
TO THE
KAISER ALUMINUM FABRICATED PRODUCTS
RESTORATION PLAN
     Kaiser Aluminum Fabricated Products, LLC, pursuant to Section 9.3 of the
Kaiser Aluminum Fabricated Products Restoration Plan (the “Plan”), hereby adopts
the following amendments to the Plan.
     1. Section 2.1(n) of the Plan is amended in its entirety to read as
follows:

  (n)   Election Form. The document executed by an Eligible Employee pursuant to
which the Eligible Employee elects a form of payment of his vested Account
balance following his or her Separation from Service.

     2. Section 2.1(kk) of the Plan is amended in its entirety to read as
follows:

  (kk)   Separation from Service. Separation from Service means a “separation
from service” within the meaning of Section 409A of the Code.

     3. The second paragraph of Section 3.2(a) of the Plan is amended in its
entirety to read as follows:
Such Election Form shall be completed prior to the date the Employee becomes a
Participant; provided, however, that an Employee may complete his or her
Election Form within the first 30 days following the date the Employee first
becomes a Participant and such Election Form shall apply with respect to
services to be performed after the election. An Election Form once made shall be
irrevocable, except as otherwise provided in (b) below. In the event that the
Participant fails to make a timely election as to the form of payment of all or
a portion of the Participant’s Account following the Participant’s Separation
from Service, such portion of the Participant’s vested Account balance shall be
paid in a single lump sum distribution in the 90-day period after the date that
is six (6) months following the Participant’s Separation from Service.
     4. The second sentence of Section 7.1 of the Plan (“Death Benefits”) is
amended in its entirety to read as follows:
All payments and distributions pursuant to this Section 7.1 shall be in single
lump sums and shall be paid in the 90-day period following the date of the
Participant’s death.
     5. The amendments described above will be effective as of May 1, 2005.
Except as specifically amended hereby, the Plan will continue in full force and
effect.

 



--------------------------------------------------------------------------------



 



     Executed this 31st day of December, 2008.

            KAISER ALUMINUM FABRICATED PRODUCTS, LLC
      By   /s/ John M. Donnan         Name:   John M. Donnan        Title:  
Senior Vice President and General Counsel     

2